Citation Nr: 0839073	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes 
mellitus, Type II.

2.	Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to March 1988, and had additional service in 
the reserves.  He also served in the Army National Guard from 
July 1990 to September 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the videoconference hearing, the undersigned 
granted the veteran's request that the case be held in 
abeyance 60 days for submission of additional evidence.  
38 C.F.R. § 20.709.  In October 2008 additional evidence was 
received with a waiver of initial AOJ consideration.  


FINDINGS OF FACT

1. An unappealed March 1992 rating decision denied service 
connection for Type II diabetes mellitus, finding that such 
disability was not manifested during the veteran's service or 
within one year following his separation from service.  

2. Evidence received since the March 1992 rating decision 
does not tend to show that the veteran's diabetes mellitus 
was manifested during active service or within one year 
thereafter; does not relate to the unestablished facts 
necessary to substantiate the claim of service connection for 
diabetes mellitus; and does not raise a reasonable 
possibility of substantiating the claim.

3. Type II diabetes mellitus is not service connected, a 
threshold legal requirement for establishing secondary 
service connection claim for peripheral neuropathy of the 
upper and lower extremities is not met.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the 
claim of service connection for diabetes mellitus, Type II, 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

2. The claim of secondary service connection for peripheral 
neuropathy of the upper and lower extremities is legally 
insufficient; service connection for such disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A November 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also instructed him that new 
and material evidence was required to reopen his claim of 
service connection for diabetes mellitus; explained what new 
and material evidence meant; outlined what evidence was 
needed to substantiate the claim; and specifically advised 
him that for evidence to be considered new and material, it 
would have to show that his diabetes mellitus was diagnosed 
either during service or within one year of his separation 
from service.  This notice complied substantially with the 
notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed him of disability 
rating and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  Notably, regarding the veteran's claim to 
reopen his service connection claim for diabetes mellitus, 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach unless a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Likewise, absent any competent (medical) 
evidence suggesting that the veteran's peripheral neuropathy 
of the upper and lower extremities may be associated with his 
service and/or a service-connected disability, a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004)..  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) in which the individual 
was disabled or died from a disease or injury incurred in 
line of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual was disabled or died 
from an injury incurred or aggravated in line of duty or from 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes 
full-time duty with the Army National Guard of any State 
under sections 316, 502, 503, 504, or 505 of Title 32, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c).  The term "inactive duty for training" 
includes service with the Army National Guard of any State 
(other than for full-time duty) under sections 316, 502, 503, 
504, or 505 of Title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

New and material evidence - Diabetes mellitus, Type II.

A March 1992 rating decision denied the veteran's claim of 
service connection for diabetes mellitus, Type II, 
essentially because it was not shown that the disease was 
manifested during service or within one year following his 
separation from service.  See March 12, 1992 rating decision.  
The veteran did not appeal this decision.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Certain chronic diseases (including diabetes mellitus) may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after discharge from 
active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Evidence of record in March 1992 consisted of STRs that were 
silent for any complaints, treatment, findings or diagnosis 
of diabetes mellitus, and private treatment records from St. 
Clare Hospital dated February 7, 1992, showing that the 
veteran presented to the hospital emergency room by private 
vehicle with complaints of dehydration, frequent urination, 
thirst, and leg cramps for the past two weeks; diabetes 
mellitus, Type II, was subsequently diagnosed.

Evidence received since the March 1992 rating decision 
includes:

* Service personnel and treatment records from the Washington 
Army National Guard showing that the veteran was released 
from the Army National Guard in September 1995.  During 
October 1993 Medical Evaluation Board Proceedings, it was 
found that the veteran had diabetes mellitus that was not 
incurred while entitled to base pay, existed prior to 
service, and was not permanently aggravated by service.  STRs 
from 1992 to 1995 show treatment of diabetes mellitus, 
including periodic evaluations to determine whether the 
veteran should be administratively discharged for medical 
reasons, not service-related.  

* Extensive VA outpatient treatment records from 1993 to 2007 
showing treatment of diabetes mellitus.  

* Social Security Administration records that include copies 
of the aforementioned VA outpatient treatment records showing 
treatment of diabetes mellitus.  

* An August 2007 statement from the veteran stating that he 
was on active duty in the National Guard when he had his 
first onset of diabetes mellitus; specifically, his orders 
were from January 28, 1992 to February 28, 1992, though he 
was released on February 15, 1992, due to his illness.  

* An October 2008 letter from, R.L.J., the veteran's 
supervisor in the Army National Guard from approximately 
1990-1993 at Camp Murray, Washington.  He states that he 
recalls putting the veteran on special orders to support 
another unit as a cook because he did not have a regular job 
in February 1992.  He further recalls that the veteran could 
not complete his task due to an onset of chronic diabetes, 
for which he spent a few days at St. Clare Hospital to 
stabilize his condition.  

The evidence received since March 1992 is new to the extent 
that it was not previously of record; however, it is not 
material as it does not show that the veteran's diabetes 
mellitus was diagnosed during a qualifying period of service, 
i.e., during a period of active duty or ACDUTRA.  [Notably, 
the veteran may not be service-connected for diseases 
incurred during INACDUTRA as disabilities incurred during 
such periods must be from an injury incurred or aggravated in 
line of duty.]  To the contrary, the veteran's service 
personnel and treatment records from the Washington Army 
National Guard do not document that he was on active duty or 
ACDUTRA at the time his diabetes mellitus was diagnosed in 
February 1992.  In fact, the October 1993 Medical Evaluation 
Board Proceedings specifically note that his disability was 
not incurred while he was entitled to base pay.  VA 
outpatient treatment records only show treatment of the 
disability, and do not indicate whether it was incurred while 
the veteran was in active service.  The veteran has submitted 
a lay statement from R.L.J., his former supervisor at Camp 
Murray from 1990-1993, to the effect that the veteran was put 
on special orders to support another unit as a cook during 
the month of February 1992.  However, R.L.J.'s letter does 
not state that the veteran was placed on active duty or 
called to Federal service; it only states that he was 
assigned to cook.  Finally, the Board also notes that 
February 1992 treatment records from St. Clare Hospital show 
that the veteran arrived by "private vehicle" when he was 
admitted for possible dehydration and diabetes mellitus was 
diagnosed subsequently.  Such notations tend to belie the 
veteran's allegations that he was on active duty when he 
presented with symptoms and had to be taken to the hospital 
for treatment.  In light of the foregoing, the Board finds 
the veteran's accounts of his diabetes mellitus being 
diagnosed during active service not credible.  

As no additional evidence received since the March 1992 
rating decision addresses the unestablished facts necessary 
to substantiate his claim of service connection for diabetes 
mellitus, the additional evidence received does not raise a 
reasonable possibility of substantiating such claim, and is 
not material.

Secondary service connection - Peripheral neuropathy of the 
upper and lower extremities.

There is no evidence suggesting that the veteran's peripheral 
neuropathy of the upper and lower extremities may be directly 
related to his service, and he does not allege otherwise.  
His theory of entitlement is solely one of secondary service 
connection; specifically, he contends that his peripheral 
neuropathy is secondary to service-connected diabetes 
mellitus.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

Inasmuch as service connection for diabetes mellitus has been 
denied (see above), a threshold legal requirement for 
establishing secondary service connection is not met, i.e., 
it is not shown that the primary disability (diabetes 
mellitus) alleged to have caused or aggravated the disability 
for which secondary service connection is sought (peripheral 
neuropathy of the upper and lower extremities) is service-
connected.  Accordingly, the claim of service connection for 
peripheral neuropathy of the upper and lower extremities as 
secondary to diabetes mellitus is legally insufficient, and 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen a claim of service connection for 
diabetes mellitus, Type II, is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities, claimed as secondary to diabetes mellitus, 
Type II, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


